Case 1:20-cv-00536-KG-KBM Document 22 Filed 08/20/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

MICKEY RAY TAYLOR
Plaintiff,

Vv. No. 20-cv-536 KG-KBM

CITY OF CARLSBAD, et al,

Defendants.

MEMORANDUM OPINION AND ORDER

This matter is before the Court on Plaintiff's Amended Prisoner Civil Rights Complaint.
(Doc. 20, supplemented by Doc. 21) (Amended Complaint). Plaintiff is incarcerated, pro se, and
proceeding in forma pauperis. His original Complaint raised excessive force claims against John
Doe officers in Carlsbad, New Mexico. (Doc. 1) at 8. Plaintiff alleges they handcuffed him in a
manner that burned his wrist and caused nerve damage. Jd. at 3-4. An officer purportedly
continued to use a taser on Plaintiff while he was strapped down in the transport vehicle. Jd. at
7. Plaintiff further alleges he had severe digestive pain for the following month. Jd. at 3.

The Court reviewed the original Complaint and determined Plaintiffs allegations would
normally survive initial review under 28 U.S.C. § 1915(e). (Doc. 16). However, the Court was
unable to order service because the original Complaint did not identify any wrongdoers. See
Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 1998); Washington v. Correia, 546 Fed. App’x
786, 789 (10th Cir. 2013) (“onus [is] squarely on plaintiffs to track down the whereabouts of
defendants” to “effectuate service, ... even when the plaintiffs are in prison”). Plaintiff was
directed to amend his Complaint to name the John Doe officer(s). The Court also gave Plaintiff

the option to “use unnamed defendants so long as [he] provides an adequate description of some
Case 1:20-cv-00536-KG-KBM Document 22 Filed 08/20/21 Page 2 of 4

kind which is sufficient to identify the person involved so process eventually can be served.”
Roper v. Grayson, 81 F.3d 124, 126 (10th Cir. 1996).

Plaintiff timely filed an Amended Complaint, along with a supplemental pleading.
(Docs. 20, 21). The Amended Complaint names the “Artesia General Hospital, Doctors and
Nurses Staff Generally” (the “Hospital Defendants’). (Doc. 20) at 2. Construed liberally, it also
names the City of Carlsbad and the John Doe Carlsbad police officer who used the tazer. Jd.
Unlike the original pleading, the Amended Complaint contains a detailed description of the John
Doe Officer. Plaintiff alleges the incident took place on February 3, 2019 between 6-7 p.m. at
the Carlsbad Walmart. (Doc. 20) at 15. He describes the “tasing officer” as a while male with
dark blonde or light brown wavy hair. Jd. The officer was purportedly in his twenties or early
thirties. Jd. Plaintiff alleges a bystander posted a YouTube video of the incident, which went
viral before it was removed. Jd at 16. This information, along with the police report, should
allow for an eventual identification of the officer. Hence, the Court will order service on the
City of Carlsbad and refer this case to the Magistrate Judge for further investigation.

As to the Hospital Defendants, the Amended Complaint fails to state a cognizable claim
for relief under 28 U.S.C. § 1915(e). Plaintiff alleges they conspired with law enforcement to
minimize his injuries and were deliberately indifferent to his medical needs. (Doc. 20) at 13, 20.
However, Plaintiff admits he does not know which Hospital he visited. The supplemental
pleading states “he is unsure of the name of the local general intake hospital that the police take
individuals to that is located in Carlsbad, New Mexico.” (Doc. 21) at3. The Amended
Complaint names the Artesia General Hospital as a placeholder, but that facility is not in

Carlsbad. (Doc. 20) at 2; see also https://artesiageneral.com/ (listing an Artesia, New Mexico
Case 1:20-cv-00536-KG-KBM Document 22 Filed 08/20/21 Page 3 of 4

address). Moreover, “section 1983 requires the deprivation of a civil right by a ‘person’ acting
under color of state law.”” McLaughlin v. Bd. Of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000).
Plaintiff alleges the hospital he visited is “quite possibly a local government entity,” which does
not satisfy the pleading requirement. (Doc. 20) at 13; see also Mayfield v. Presbyterian Hosp.
Admin., 772 Fed. App’x 680, 685 (10th Cir. 2019) (affirming dismissal of Section 1983 claim
against Presbyterian, which “did act under color of state law”).

For these reasons, the Court will dismiss all claims against the Hospital Defendants
without prejudice. If and when Plaintiff obtains enough information to proceed against those
parties, he may submit a motion for leave to file another amended pleading. Plaintiff may also
file a separate action against the Hospital Defendants in state court, if he learns they are not state
actors and/or wishes to focus on malpractice.

IT IS ORDERED:

1. The Clerk’s Office shall issue notice and waiver of service forms, with a copy of this
Order and copies of the Amended Complaint and supplement thereto (Docs. 20, 21), to the City of
Carlsbad.

2: The Clerk’s Office shall mail the documents to the address listed in the Amended
Complaint. (Doc. 20) at 2.

3. For efficiency, and to reduce the time spent on service issues, the Clerk’s Office shall
also mail a copy of the documents to the address listed on the City of Carlsbad website:

101 N. Halagueno
Carlsbad, NM 88221

4. All claims against “Artesia General Hospital, Doctors and Nurses Staff Generally” are

dismissed without prejudice. Plaintiff may seek leave to amend his claims against those

3
Case 1:20-cv-00536-KG-KBM Document 22 Filed 08/20/21 Page 4 of 4

Defendants within a reasonable time, and likely before the case proceeds to summary judgment.

 
